UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO WARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cr-00362-CCB-1; 1:13-cv-02584-CCB)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Ward, Appellant Pro Se. Gerald A. A. Collins, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio      Ward    seeks    to       appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this   standard       by

demonstrating         that     reasonable           jurists     would       find    that     the

district       court’s      assessment      of       the    constitutional         claims     is

debatable      or     wrong.        Slack   v.       McDaniel,        529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ward has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral     argument         because        the    facts       and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3